Exhibit 10.1

EXECUTION VERSION

Continental Resources, Inc.

Banner Pipeline Company, L.L.C.

$300,000,000

8.250% Senior Notes due 2019

PURCHASE A GREEMENT

dated September 18, 2009

Banc of America Securities LLC

RBS Securities Inc.

Wells Fargo Securities, LLC



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

September 18, 2009

BANC OF AMERICA SECURITIES LLC

RBS SECURITIES INC.

WELLS FARGO SECURITIES, LLC

As Representatives of the Initial Purchasers

c/o Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Continental Resources, Inc., an Oklahoma corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $300,000,000 aggregate
principal amount of the Company’s 8.250% Senior Notes due 2019 (the “Notes”).
Banc of America Securities LLC, RBS Securities Inc. and Wells Fargo Securities,
LLC have agreed to act as the representatives of the several Initial Purchasers
(the “Representatives”) in connection with the offering and sale of the Notes.

The Notes will be issued pursuant to an indenture, to be dated as of
September 23, 2009 (the “Indenture”), among the Company, the Initial Guarantor
(as defined below) and Wilmington Trust FSB, as trustee (the “Trustee”). Notes
will be issued only in book-entry form in the name of Cede & Co., as nominee of
The Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), between the Company and the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Initial Guarantor and the Initial
Purchasers, pursuant to which the Company and the Initial Guarantor may be
required to file with the Commission (as defined below), under the circumstances
set forth therein, (i) a registration statement under the Securities Act (as
defined below) relating to another series of debt securities of the Company with
terms substantially identical to the Notes (the “Exchange Notes”) and the
Guarantors’ (as defined below) Exchange Guarantees (the “Exchange Guarantees”)
to be offered in exchange for the Notes and the Guarantees (as defined below)
(the “Exchange Offer”) and (ii) a shelf registration statement pursuant to Rule
415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use their commercially reasonable efforts to cause
such registration statements to be declared effective. All references herein to
the Exchange Notes and the Exchange Offer are only applicable if the Company and
the Initial Guarantor are in fact required to consummate the Exchange Offer
pursuant to the terms of the Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium, if any, and interest on the Notes and the
Exchange Notes when and as the same becomes due and payable, will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally by
(i) Banner Pipeline Company, L.L.C., the Company’s sole direct or indirect
subsidiary (the “Initial Guarantor”) and (ii) any subsidiary of the Company
formed or acquired after the Closing Date that executes a supplement to the
Indenture guaranteeing the Notes in accordance with the terms of the Indenture,
and their respective successors and assigns (together with the Initial
Guarantor, the “Guarantors”), pursuant to their guarantees (the “Guarantees”).
The Notes and the Guarantees related thereto are herein collectively referred to
as the “Securities”; and the Exchange Notes and the Guarantees related thereto
are herein collectively referred to as the “Exchange Securities.”

Each of the Company and the Initial Guarantor understands that the Initial
Purchasers propose to make an offering of the Securities on the terms and in the
manner set forth herein and in the Pricing Disclosure Package (as defined below)
and agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first
time when sales of the Securities are made is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, investors who acquire
Securities shall be deemed to have agreed that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A under the Securities Act (“Rule 144A”) or Regulation S
under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated September 14, 2009 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated September 18, 2009 in the form attached
hereto as Annex II (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after this Agreement is executed and delivered,
the Company will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

2



--------------------------------------------------------------------------------

The Company and the Initial Guarantor each hereby confirms its agreements with
the Initial Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and the Initial
Guarantor, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers and their Affiliates as to whom the Company
makes no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.

(c) Eligibility for Resale under Rule 144A. When issued on the Closing Date, the
Securities will be eligible for resale pursuant to Rule 144A and will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

3



--------------------------------------------------------------------------------

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or will contain an untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representatives expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be. The Pricing Disclosure Package contains, and the Final Offering Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Company Additional Written Communication made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representatives expressly for use in any Company
Additional Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and the
Initial Guarantor.

(h) The Registration Rights Agreement and DTC Agreement. Each of the
Registration Rights Agreement and the DTC Agreement has been duly authorized
and, on the Closing Date, will have been duly executed and delivered by, and,
assuming the due

 

4



--------------------------------------------------------------------------------

authorization, execution and delivery thereof by the other parties thereto, each
such agreement will constitute a valid and binding agreement of, the Company
and, in the case of the Registration Rights Agreement, the Initial Guarantor,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles (regardless of whether enforcement is considered in
a proceeding in equity or at law) and except as rights to indemnification under
the Registration Rights Agreement may be limited by applicable law.

(i) Authorization of the Securities and the Exchange Securities. The Notes to be
purchased by the Initial Purchasers from the Company are substantially in the
form contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly executed by the Company and, when issued and authenticated by the
Trustee in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture. The
Exchange Notes have been duly and validly authorized for issuance by the
Company, and if and when issued and authenticated by the Trustee in accordance
with the terms of the Indenture and delivered in the Exchange Offer contemplated
by the Registration Rights Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture. The
Initial Guarantor has duly authorized the Guarantees and, when the Indenture has
been duly authorized, executed and delivered by the Company and the Trustee and
the Notes have been issued and authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, the
Guarantees will constitute valid and binding agreements of the Initial
Guarantor, enforceable against the Initial Guarantor in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law). The Initial Guarantor has duly authorized the Exchange
Guarantees and, when the Indenture has been duly authorized, executed and
delivered by the Initial Guarantor and the Exchange Notes have been issued and
authenticated in the manner provided for in the Indenture and delivered in the
Exchange Offer contemplated by the Registration Rights Agreement, the Exchange
Guarantees will constitute valid and binding agreements of the Initial
Guarantor, enforceable against the Initial Guarantor in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law).

 

5



--------------------------------------------------------------------------------

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Initial Guarantor and, at the Closing Date, will have been
duly executed and delivered by the Company and the Initial Guarantor and,
assuming the due authorization, execution and delivery thereof by the trustee,
will constitute a valid and binding agreement of the Company and the Initial
Guarantor, enforceable against the Company and the Initial Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law).

(k) Description of the Securities and the Indenture. The Securities, the
Exchange Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.

(l) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Offering
Memorandum, except in each case as otherwise disclosed in the Offering
Memorandum: (i) there has not been any change in the capital stock, or material
change in the long-term debt, of the Company or the Initial Guarantor, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, management, financial position,
shareholders’ equity, results of operations or prospects of the Company and the
Initial Guarantor, taken as a whole (any such change is called a “Material
Adverse Change”); (ii) neither the Company nor the Initial Guarantor has entered
into any transaction or agreement that is material to the Company and the
Initial Guarantor, taken as a whole, or incurred any liability or obligation,
direct or contingent, that is material to the Company and the Initial Guarantor,
taken as a whole; and (iii) neither the Company nor the Initial Guarantor has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority.

(m) Independent Accountants. Grant Thornton LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission and included in the Offering Memorandum are independent public or
certified public accountants within the meaning of Regulation S-X under the
Securities Act and the Exchange Act, and any non-audit services provided by
Grant Thornton LLP to the Company or the Initial Guarantor have been approved by
the Audit Committee of the Board of Directors of the Company.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. The audited financial data set forth in the
Offering Memorandum

 

6



--------------------------------------------------------------------------------

under the captions “Summary—Summary Historical Consolidated Financial Data” and
“Selected Historical Consolidated Financial Data” fairly present the information
set forth therein on a basis consistent with that of the Company’s audited
financial statements. The unaudited financial data set forth in the Offering
Memorandum under the captions “Summary—Summary Historical Consolidated Financial
Data” and “Selected Historical Consolidated Financial Data” fairly present the
information set forth therein on a basis consistent with that of the Company’s
unaudited financial statements contained in the Offering Memorandum. The pro
forma financial information and the related notes thereto included in the
Offering Memorandum give effect to assumptions made on a reasonable basis as set
forth in the Offering Memorandum.

(o) Organization and Good Standing. Each of the Company and the Initial
Guarantor has been duly organized and is validly existing and in good standing
under the laws of its jurisdiction of organization, is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
and has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
management, financial condition, shareholders’ equity, results of operations,
cash flows or prospects of the Company and the Initial Guarantor taken as a
whole or on the transactions contemplated hereby (a “Material Adverse Effect”).
The Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the Initial Guarantor, and the Initial
Guarantor is the only subsidiary of the Company.

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor the Initial Guarantor is in
violation of its charter or bylaws or similar organizational documents or is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or the
Initial Guarantor is a party or by which it may be bound (including, without
limitation, the Company’s Sixth Amended and Restated Credit Agreement, as
amended, among the Company, the lenders party thereto from time to time and
Union Bank of California, N.A., as administrative agent and as issuing lender,
dated April 12, 2006), or to which any of the property or assets of the Company
or the Initial Guarantor is subject (each, an “Existing Instrument”), except for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Effect. The Company’s and the Initial Guarantor’s execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
the DTC Agreement and the Indenture, and the issuance and delivery of the
Securities or the Exchange Securities, and consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum (i) will not
result in any violation of the provisions of the charter or bylaws or similar
organizational documents of the Company or the Initial Guarantor, (ii) will not
conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Initial Guarantor pursuant to any Existing
Instrument and (iii) will not result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Company or the
Initial Guarantor, except, in the case of clauses (ii) and (iii) above, for such
conflicts, breaches, Defaults, liens, charges, encumbrances or violations as
would not, individually or in the aggregate, result in a Material Adverse
Effect. Assuming the accuracy of the representations, warranties and covenants
of the Initial Purchasers set forth

 

7



--------------------------------------------------------------------------------

herein, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s and the Initial Guarantor’s execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
the DTC Agreement or the Indenture, or the issuance and delivery of the
Securities or the Exchange Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except such as
may be required by the Securities Act or the securities laws of the several
states of the United States with respect to the Company’s and the Initial
Guarantor’s obligations under the Registration Rights Agreement or which, if not
obtained or made, would not, individually or in the aggregate have a Material
Adverse Effect.

(q) Legal Proceedings. Except as described in the Offering Memorandum, there are
no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or the Initial Guarantor is or may be a
party or to which any property of the Company or the Initial Guarantor is or may
be the subject that, individually or in the aggregate, if determined adversely
to the Company or the Initial Guarantor, could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company or the Initial Guarantor to perform its obligations under this
Agreement; to the knowledge of the Company, no such investigations, actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or others; and (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required by
the Exchange Act to be disclosed in an annual report on Form 10-K which are not
so disclosed in the Offering Memorandum and (ii) there are no statutes,
regulations or contracts or other documents that are required by the Exchange
Act to be disclosed in an annual report on Form 10-K which are not so disclosed
in the Offering Memorandum.

(r) Licenses and Permits. The Company and the Initial Guarantor possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and except as described in the Offering
Memorandum, or as would not, individually or in the aggregate, have a Material
Adverse Effect, neither the Company nor the Initial Guarantor has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.

(s) Title to Real and Personal Property. Each of the Company and the Initial
Guarantor has good and marketable title to all real and other property owned by
it, in each case free and clear of all liens, encumbrances and defects except
those (i) described in the Offering Memorandum or (ii) that would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
described in the Offering Memorandum, each of the Company and the Initial
Guarantor holds all leased real and other property under valid and enforceable
leases, with such exceptions as would not have a Material Adverse Effect.

(t) Taxes. The Company and the Initial Guarantor have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and

 

8



--------------------------------------------------------------------------------

except as otherwise disclosed in the Offering Memorandum, or as would not,
individually or in the aggregate, have a Material Adverse Effect, there is no
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or the Initial Guarantor or any of their respective
properties or assets.

(u) Investment Company Act. Each of the Company and the Initial Guarantor is not
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, “Investment Company Act”).

(v) Insurance. The Company and the Initial Guarantor have insurance covering
their respective properties, operations, personnel and businesses, which
insurance is in amounts and insures against such losses and risks as are
adequate to protect the Company and the Initial Guarantor and their respective
businesses; and neither the Company nor the Initial Guarantor has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or (ii) any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(w) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or the Initial Guarantor exists or, to the knowledge of the Company, is
contemplated or threatened; and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
the Initial Guarantor’s principal suppliers, contractors or customers, except as
would not have a Material Adverse Effect.

(x) No Restrictions on Subsidiary. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company.

(y) Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(z) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.

(aa) No Price Stabilization or Manipulation. None of the Company or the Initial
Guarantor has taken and or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

9



--------------------------------------------------------------------------------

(bb) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company, the Initial Guarantor or any of their respective directors or officers,
in their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and any applicable rules and regulations promulgated
in connection therewith, including Section 402 relating to loans and Sections
302 and 906 relating to certifications.

(cc) Accounting Controls. The Company and the Initial Guarantor maintain a
system of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, the Company’s
principal executive and principal financial officers, and effected by the
Company’s board of directors, management and other personnel, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including those policies and
procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company; (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles, and that receipts and
expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on the Company’s financial statements.

(dd) Disclosure Controls. The Company and the Initial Guarantor maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.

(ee) Compliance with Environmental Laws. (i) The Company and the Initial
Guarantor (x) are in compliance with any and all applicable federal, state,
local and foreign laws (including common law), rules, regulations, requirements,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (y) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws (collectively
“Environmental Permits”) to conduct their respective businesses; and (z) except
as described in the Offering Memorandum, have not received any notice or claim
relating to Environmental Laws, including, without limitation, any notice or
claim of any actual or potential liability for the investigation or remediation
of any hazardous or toxic substances or wastes, pollutants or contaminants, and
(ii) there are no costs or liabilities (whether accrued, contingent, absolute,
determined, determinable

 

10



--------------------------------------------------------------------------------

or otherwise) associated with Environmental Laws or Environmental Permits,
including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with Environmental Laws or
Environmental Permits, any related constraints on operating activities and any
potential liabilities to third parties, of or relating to the Company or the
Initial Guarantor, except in the case of each of (i) and (ii) above, for any
such failure to comply, or failure to receive required Environmental Permits, or
cost or liability, as would not, individually or in the aggregate, have a
Material Adverse Effect.

(ff) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance, in all material respects, with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding any transactions effected pursuant to a statutory or
administrative exemption and transactions which, individually or in the
aggregate, would not have a Material Adverse Effect; and no such plan is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA.

(gg) Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or the Initial Guarantor, on the one hand, and the
directors, officers, shareholders, customers or suppliers of the Company or the
Initial Guarantor, on the other, that is required by the Exchange Act to be
disclosed in an annual report on Form 10-K which is not so disclosed in the
Offering Memorandum.

(hh) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(ii) Reserve Data. (i) The oil and natural gas reserve estimates of the Company
and its subsidiary as of December 31, 2006, 2007 and 2008 contained in the
Offering Memorandum are derived from reports that have been prepared by, or have
been audited by, Ryder Scott Company, LP, as set forth and to the extent
indicated therein, and (ii) such estimates fairly reflect the oil and natural
gas reserves of the Company and its subsidiary, as applicable, at the dates
indicated therein and are in accordance, in all material respects, with
Commission guidelines applied on a consistent basis throughout the periods
involved.

(jj) Independent Petroleum Engineers. Ryder Scott Company, LP have represented
to the Company that they are, and the Company believes them to be, independent
petroleum engineers with respect to the Company and for the periods set forth in
the Offering Memorandum.

 

11



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company or the Initial Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or the
Initial Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Initial Guarantor agrees to
issue and sell to the Initial Purchasers, all of the Securities, and the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Initial Guarantor the aggregate principal amount of Securities set forth
opposite their names on Schedule A, at a purchase price of 96.910% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms, subject to the conditions thereto, herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
global form to be purchased by the Initial Purchasers and payment therefor shall
be made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York (or such other place as may be agreed to by the Company and the
Representatives) at 9:00 a.m. New York City time, on September 23, 2009, or such
other time and date as the Representatives shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”). The
Company hereby acknowledges that circumstances under which the Representatives
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to re-circulate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, the Securities to the Representatives for the accounts of the several
Initial Purchasers through the facilities of the Depositary on the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Securities shall be in such denominations and registered in the name of Cede &
Co., as nominee of the Depositary, pursuant to the DTC Agreement, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Representatives may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”).

SECTION 3. Additional Covenants. Each of the Company and the Initial Guarantor
further covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representatives a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representatives reasonably object.

 

12



--------------------------------------------------------------------------------

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If, prior to the later of (x) the Closing Date and
(y) the completion of the placement of the Securities by the Initial Purchasers
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Final Offering
Memorandum, as then amended or supplemented, in order to make the statements
therein, in the light of the circumstances when the Final Offering Memorandum is
delivered to a Subsequent Purchaser, not misleading, or if in the judgment of
the Representatives or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
law, the Company agrees to promptly prepare (subject to Section 3 hereof),
furnish at its own expense to the Initial Purchasers, amendments or supplements
to the Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Initial Guarantor shall
cooperate with the Representatives and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
Initial Guarantor shall be required to qualify as a foreign corporation or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Representatives
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the

 

13



--------------------------------------------------------------------------------

Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
each of the Company and the Initial Guarantor shall use its commercially
reasonable efforts to obtain the withdrawal thereof at the earliest possible
moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
45 days following the date hereof, the Company will not, without the prior
written consent of Banc of America Securities LLC (which consent may be withheld
at the sole discretion of Banc of America Securities LLC), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of or transfer, or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement and to register the Exchange Securities). For the avoidance of
doubt, this paragraph (h) shall not affect the Company’s ability to borrow
amounts under its revolving credit facility or to increase the borrowing base
thereunder.

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representatives and, upon request, to each of the other Initial Purchasers:
(i) as soon as practicable after the end of each fiscal year, copies of the
Annual Report of the Company containing the balance sheet of the Company as of
the close of such fiscal year and statements of income, shareholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent public or certified public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or any securities exchange; and (iii) as soon as
available, copies of

 

14



--------------------------------------------------------------------------------

any report or communication of the Company mailed generally to holders of its
capital stock or debt securities (including the holders of the Securities), if,
in each case, such documents are not filed with the Commission within the time
periods specified by the Commission’s rules and regulations under Section 13 or
15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(l) Legended Securities. Each certificate for a Security will bear a legend
substantially to the effect of that contained in “Notice to Investors” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or the Initial
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Initial Guarantor
agrees to pay all costs, fees and expenses incurred in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Initial
Guarantor’s counsel, independent public or certified public accountants,
independent petroleum engineers and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, this Agreement, the Registration Rights Agreement, the
Indenture, the DTC Agreement and the Securities, (v) all filing fees and
expenses incurred by the Company, the Initial Guarantor or the Initial
Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the securities laws of the several states of the United
States, the provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses

 

15



--------------------------------------------------------------------------------

of the Trustee, including the fees and disbursements of counsel for the Trustee
in connection with the Indenture, the Securities and the Exchange Securities,
(vii) any fees payable in connection with the rating of the Securities or the
Exchange Securities with the ratings agencies, (viii) any filing fees incident
to the review by FINRA, if any, of the terms of the sale of the Securities or
the Exchange Securities and (ix) all fees and expenses (including reasonable
fees and expenses of counsel) of the Company and the Initial Guarantor in
connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Company and the Initial Guarantor of their
respective other obligations under this Agreement. The Initial Purchasers agree
to pay all of their and the Company’s expenses incident to the “road show” for
the offering of the Securities, including the cost of leasing or operating any
airplane (including the airplane owned or operated by the Company) or other
transportation. Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Initial Guarantor set forth in Section 1 hereof as of the date hereof and as
of the Closing Date as though then made and to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Grant Thornton LLP, independent public or certified
public accountants for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Preliminary Offering
Memorandum and the Pricing Supplement and other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from such
accountants, a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 5 days prior to the Closing Date.

(b) Reserve Letters. On the date hereof and on the Closing Date, Ryder Scott
Company, LP shall have furnished to the Representatives, at the request of the
Company, reserve report confirmation letters, dated the respective dates of
delivery thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in such letters to Initial
Purchasers with respect to the reserve and other operational information
contained in the Offering Memorandum.

(c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change; and

 

16



--------------------------------------------------------------------------------

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or the Initial
Guarantor by any “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436 under the Securities Act.

(d) Opinion of Counsel for the Company. On the Closing Date, the Initial
Purchasers shall have received, in form and substance reasonably satisfactory to
the Representatives, the favorable opinions of (i) Donald P. Fischbach, General
Counsel of the Company and (ii) Vinson & Elkins L.L.P., special counsel for the
Company, each dated as of such Closing Date, the forms of which are attached as
Exhibits A-1 and A-2, respectively.

(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f) Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received in form and substance reasonably satisfactory to the
Representatives a written certificate executed by the Chairman of the Board,
Chief Executive Officer or President of the Company and the Initial Guarantor
and the Chief Financial Officer or Chief Accounting Officer of the Company and
the Initial Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(c)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Initial Guarantor set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Initial Guarantor has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(g) Registration Rights Agreement. The Company and the Initial Guarantor shall
have entered into the Registration Rights Agreement and the Initial Purchasers
shall have received executed counterparts thereof.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

17



--------------------------------------------------------------------------------

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or clauses (i) or (v) of
Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and the Initial Guarantor, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are permitted to be made. Each such offer or sale
shall only be made to persons whom the offeror or seller reasonably believes to
be Qualified Institutional Buyers or non-U.S. persons outside the United States
to whom the offeror or seller reasonably believes offers and sales of the
Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

(B) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the legend substantially
in the form of that contained in “Notice to Investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by Subsequent Purchasers.

 

18



--------------------------------------------------------------------------------

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Initial Guarantor, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its directors, officers and employees, and each person,
if any, who controls any Initial Purchaser within the meaning of the Securities
Act and the Exchange Act against any loss, claim, damage, liability or expense,
as incurred, to which such Initial Purchaser, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based: (i) upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; (ii) in whole or in part upon any inaccuracy in
the representations and warranties of the Company contained herein; (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; or (iv) any act or failure to act or any alleged act or
failure to act by any Initial Purchaser in connection with, or relating in any
manner to, the offering contemplated hereby, and which is included as part of or
referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i) above, provided that the Company
shall not be liable under this clause (iv) to the extent that a court of
competent jurisdiction shall have determined by a final judgment that such loss,
claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Initial Purchaser
through its gross negligence or willful misconduct; and to reimburse each
Initial Purchaser and each such director, officer, employee or controlling
person for any and all expenses (including the fees and disbursements of counsel
chosen by Banc of America Securities LLC) as such expenses are reasonably
incurred by such Initial Purchaser or such director, officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the
Representatives expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company may otherwise have.

(b) Indemnification of the Company and the Initial Guarantor. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Initial Guarantor, each of their respective directors and officers
and each person, if any, who controls the Company or the Initial Guarantor
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company, the
Initial Guarantor or any such director or controlling person may become subject,
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, or at

 

19



--------------------------------------------------------------------------------

common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Information or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by the Representatives on behalf of such Initial Purchaser expressly for
use therein; and to reimburse the Company, the Initial Guarantor and each such
director or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, the Initial Guarantor or such director or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. Each of the Company and
the Initial Guarantor hereby acknowledges that the only information that the
Initial Purchasers through the Representatives have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the second and third sentences of the 6th paragraph and the entire next to
last paragraph under the caption “Plan of Distribution” in the Preliminary
Offering Memorandum and the Final Offering Memorandum. The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action

 

20



--------------------------------------------------------------------------------

on behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of such indemnifying party’s
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Banc of America Securities LLC in the case of Sections 8(b) and 9
hereof), representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Initial Guarantor, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Initial Guarantor,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions or inaccuracies in

 

21



--------------------------------------------------------------------------------

the representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Initial
Guarantor, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Initial Guarantor, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Initial Guarantor, on the
one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Initial Guarantor and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or the Initial Guarantor, and each person, if any, who
controls the Company or the Initial Guarantor with the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company and the Initial Guarantor.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i)

 

22



--------------------------------------------------------------------------------

trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by the NYSE; (ii) trading in
securities generally on either the Nasdaq Stock Market or the NYSE shall have
been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such quotation system or stock exchange by the
Commission or FINRA; (iii) a general banking moratorium shall have been declared
by any of federal, New York or Oklahoma authorities; (iv) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; and (v) the representation in Section 1(d) is incorrect in any
respect. Any termination pursuant to this Section 10 shall be without liability
on the part of (a) the Company or the Initial Guarantor to any Initial
Purchaser, except that the Company and the Initial Guarantor shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (b) any Initial Purchaser to the Company, or (c) any party hereto to any
other party except that the provisions of Sections 8 and 9 hereof shall at all
times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Initial Guarantor, their respective officers and the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Initial Purchaser, the Company, the Initial Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Banc of America Securities LLC

One Bryant Park

New York, New York 10036

Facsimile: 212-901-7897

Attention: Legal Department

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 450-3800

Attention: Joseph A. Hall

 

23



--------------------------------------------------------------------------------

If to the Company or the Initial Guarantor:

Continental Resources, Inc.

302 North Independence, Suite 1500

Enid, Oklahoma 73701

Facsimile: (580) 548-5253

Attention: John Hart

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile: (713) 615-5861

Attention: David Oelman

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or

 

24



--------------------------------------------------------------------------------

refused to purchase does not exceed 10% of the aggregate principal amount of the
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated, severally, in the proportions that the principal amount of Securities
set forth opposite their respective names on Schedule A bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to purchase the Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on the
Closing Date. If any one or more of the Initial Purchasers shall fail or refuse
to purchase Securities and the aggregate principal amount of Securities with
respect to which such default occurs exceeds 10% of the aggregate principal
amount of Securities to be purchased on the Closing Date, and arrangements
satisfactory to the Initial Purchasers and the Company for the purchase of such
Securities are not made within 48 hours after such default, this Agreement shall
terminate without liability of any party to any other party except that the
provisions of Sections 4, 6, 8 and 9 hereof shall at all times be effective and
shall survive such termination. In any such case either the Initial Purchasers
or the Company shall have the right to postpone the Closing Date, as the case
may be, but in no event for longer than seven days in order that the required
changes, if any, to the Final Offering Memorandum or any other documents or
arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Initial Guarantor acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Initial
Guarantor, on the one hand, and the several Initial Purchasers, on the other
hand, and the Company and the Initial Guarantor are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, Initial Guarantor or their respective
affiliates, stockholders, creditors or employees or any other party; (iii) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company or the Initial Guarantor with respect to
any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Initial Guarantor on other matters) or any other
obligation to the Company and the Initial Guarantor except the obligations
expressly set forth in this Agreement; (iv) the several Initial Purchasers and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Initial
Guarantor and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and the Company
and the Initial Guarantor have consulted their own legal, accounting, regulatory
and tax advisors to the extent they deemed appropriate.

 

25



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Initial Guarantor and the several
Initial Purchasers, or any of them, with respect to the subject matter hereof.
The Company and the Initial Guarantor hereby waive and release, to the fullest
extent permitted by law, any claims that the Company and the Initial Guarantor
may have against the several Initial Purchasers with respect to any breach or
alleged breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

26



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, CONTINENTAL RESOURCES, INC. By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Senior Vice President, Chief Financial Officer and
Treasurer BANNER PIPELINE COMPANY, L.L.C., as Initial Guarantor By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Senior Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC RBS SECURITIES INC. WELLS FARGO SECURITIES, LLC

Acting on behalf of themselves

and as the Representatives of

the several Initial Purchasers

By:   Banc of America Securities LLC By:  

/s/ Lex Maultsby

Name:   Lex Maultsby Title:   Managing Director By:   RBS Securities Inc. By:  

/s/ Michael F. Newcomb

Name:   Michael F. Newcomb Title:   Managing Director By:   Wells Fargo
Securities, LLC By:  

/s/ Kevin J. Scotto

Name:   Kevin J. Scotto Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to
be Purchased

Banc of America Securities LLC

   $ 135,000,000

RBS Securities Inc.

     45,000,000

Wells Fargo Securities, LLC

     30,000,000

Capital One Southcoast, Inc.

     18,000,000

Fortis Securities LLC

     18,000,000

Mitsubishi UFJ Securities (USA), Inc.

     18,000,000

BBVA Securities Inc.

     12,000,000

TD Securities (USA) LLC

     12,000,000

U.S. Bancorp Investments, Inc.

     12,000,000       

Total

   $ 300,000,000



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Opinion of Donald P. Fischbach, General Counsel of the Company

(1) Each of the Company and the Initial Guarantor has been duly organized and is
validly existing and in good standing under the laws of the State of Oklahoma.

(2) Each of the Company and the Initial Guarantor is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
and has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect. The Company has no subsidiaries other
than the Initial Guarantor.

(3) Each of the Company and the Initial Guarantor has full right, power and
authority to execute and deliver the Purchase Agreement and to perform its
obligations thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of the Purchase Agreement and the
consummation of the transactions contemplated thereby has been duly and validly
taken.

(4) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Initial Guarantor.

(5) The Indenture has been duly authorized, executed and delivered by the
Company and the Initial Guarantor.

(6) The Notes have been duly authorized by the Company for issuance and sale
pursuant to the Purchase Agreement and the Indenture.

(7) The Exchange Notes have been duly and validly authorized for issuance by the
Company.

(8) The Guarantees of the Notes and the Exchange Notes have been duly authorized
for issuance and sale pursuant to the Purchase Agreement or the Registration
Rights Agreement, as the case may be, and the Indenture and the notations of
Guarantees affixed to the Notes have been duly executed by the Initial
Guarantor.

(9) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the DTC Agreement, the Securities, the Exchange Securities and
the Indenture by the Company and the Initial Guarantor and the performance by
each of the Company and the Initial Guarantor of its obligations thereunder
(other than performance by each of the Company and the Initial Guarantor of its
obligations under the indemnification section of the Purchase Agreement, as to
which no opinion need be rendered): (i) will not result in any violation of the
provisions of the charter or bylaws or similar organizational documents of the
Company or the Initial Guarantor, (ii) will not conflict with or constitute a
breach of, or Default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or the
Initial Guarantor pursuant to, any material agreement identified on Annex A to

 

Exhibit A-1-1



--------------------------------------------------------------------------------

this opinion [to cover material agreements that are exhibits to the 10-K other
than credit agreement] or (iii) to such counsel’s knowledge will not result in
any violation of any law, administrative regulation or administrative or court
decree applicable to the Company or the Initial Guarantor, except in the case of
(ii) and (iii), for such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect, and except for
the purposes of clause (iii), any securities law or regulation.

(10) To the knowledge of such counsel, except as described in the Pricing
Disclosure Package and the Final Offering Memorandum, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Company or the Initial Guarantor is or may be a party or to which
any property of the Company or the Initial Guarantor is or may be the subject
which are required by the Exchange Act to be disclosed in an annual report on
Form 10-K which are not so disclosed in the Pricing Disclosure Package and the
Final Offering Memorandum; and to the knowledge of such counsel, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or threatened by others.

Such counsel shall also state that he has participated in conferences with
representatives of the Company and with representatives of its independent
accountants and independent reserve engineers and other counsel of the Company
at which conferences the contents of the Pricing Disclosure Package and the
Final Offering Memorandum and any amendment and supplement thereto and related
matters were discussed. Although such counsel has not undertaken to determine
independently, and does not assume any responsibility for, or express any
opinion regarding the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the Final Offering Memorandum and
any amendment or supplement thereto (except as expressly provided above), based
upon the participation described above, nothing has come to the attention of
such counsel to cause such counsel to believe that the Pricing Disclosure
Package, as of the Time of Sale (which such counsel may assume to be 2:00 (New
York time) on the date of this Agreement), or that the Final Offering
Memorandum, as of its date or at the Closing Date, contained or contains any
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. In making the foregoing statement,
such counsel need not express any comment or belief with respect to the
financial statements and notes and related schedules and other financial and
accounting data and the oil and natural gas reserve estimates contained in or
omitted from the Pricing Disclosure Package or the Final Offering Memorandum.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Initial Guarantor
and public officials that are furnished to the Initial Purchasers. In addition,
such counsel may limit the foregoing opinions in all respects to the laws of the
State of Oklahoma.

The opinion of Mr. Fischbach described above shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Vinson & Elkins L.L.P., Special Counsel for the Company

(1) Assuming the due authorization, execution and delivery of the Registration
Rights Agreement by the parties thereto, the Registration Rights Agreement
constitutes a valid and binding agreement of the Company and the Initial
Guarantor, enforceable against the Company and the Initial Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and except as rights to indemnification
thereunder may be limited by applicable law.

(2) Assuming the due authorization, execution and delivery of the Indenture by
the parties thereto, the Indenture constitutes a valid and binding agreement of
the Company and the Initial Guarantor, enforceable against the Company and the
Initial Guarantor in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles (regardless of whether enforcement is
considered in a proceeding in equity or at law).

(3) The Notes are substantially in the form contemplated by the Indenture and,
when executed by the Company and authenticated by the Trustee in the manner
provided in the Indenture (assuming the due authorization, execution and
delivery of the Indenture by the parties thereto and the due authentication of
the Notes by the Trustee) and delivered against payment of the purchase price
therefor, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
enforcement is considered in a proceeding in equity or at law) and will be
entitled to the benefits of the Indenture.

(4) Assuming the due authorization, execution and delivery of the Indenture and
the Registration Rights Agreement by the parties thereto and the due
authentication of the Exchange Notes by the Trustee, the Exchange Notes, if and
when issued and authenticated in accordance with the terms of the Indenture and
delivered in the Exchange Offer contemplated by the Registration Rights
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
enforcement is considered in a proceeding in equity or at law) and will be
entitled to the benefits of the Indenture.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

(5) Assuming that the Indenture has been duly authorized, executed and delivered
by the parties thereto and the Notes and the Exchange Notes have been issued and
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor (in the case of the Notes) or in exchange
for the Notes as provided in the Registration Rights Agreement (in the case of
the Exchange Notes), the Guarantees of the Notes and the Exchange Notes will
constitute valid and binding agreements of the Initial Guarantor, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and will be entitled to the benefits of the
Indenture.

(6) The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.

(7) The documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements and other
financial information and oil and natural gas reserve estimates contained
therein and other than the exhibits to such documents, as to which such counsel
need express no belief), when they were filed with the Commission, complied as
to form in all material respects with the requirements of the Exchange Act.

(8) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the Securities, the Exchange Securities and the Indenture by
the Company and the Initial Guarantor and the performance by each of the Company
and the Initial Guarantor of its obligations thereunder (other than performance
by each of the Company and the Initial Guarantor of its obligations under the
indemnification section of the Purchase Agreement, as to which no opinion need
be rendered): (i) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or the Initial Guarantor
pursuant to, any agreement or document identified on Annex A to this opinion [to
cover credit agreement and all amendments thereto] or (ii) will not result in
any violation of any law, administrative regulation or administrative or court
decree applicable to the Company or the Initial Guarantor known to such counsel,
except, for such conflict, breach or violation that would not, individually or
in the aggregate, have a Material Adverse Effect. With respect to clause
(ii) above, such counsel need express no opinion in this paragraph (8) as to the
application of any federal or state securities laws or regulations, Blue Sky
laws or federal or state anti-fraud laws or regulations.

(9) Assuming the accuracy of the representations, warranties and covenants of
the Company, the Initial Guarantor and the Initial Purchasers contained herein
(including compliance with the offer, sale and resale procedures set forth in
Section 7 hereof), no consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s and the Initial Guarantor’s
execution, delivery and performance of the Purchase Agreement, the Registration
Rights Agreement or the Indenture, or the issuance and delivery of the
Securities or the Exchange Securities, or consummation of the transactions
contemplated hereby and thereby and

 

Exhibit A-2-2



--------------------------------------------------------------------------------

by the Pricing Disclosure Package and the Final Offering Memorandum, except such
as may be required by the Securities Act or the securities laws of the several
states of the United States with respect to the Company’s and the Initial
Guarantor’s obligations under the Registration Rights Agreement or which, if not
obtained or made, would not, individually or in the aggregate have a Material
Adverse Effect.

(10) The statements included or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum under the headings
“Description of Other Indebtedness,” “Description of Notes,”
“Business—Regulation of the Oil and Natural Gas Industry,” and “Certain United
States Federal Tax Consequences,” to the extent that they constitute a
description of contracts or refer to statements of law or legal conclusions, are
accurate and complete in all material respects.

(11) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the Final Offering Memorandum, will not be
required to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act.

(12) Assuming the accuracy of the representations, warranties and covenants of
the Company, the Initial Guarantor and the Initial Purchasers contained herein
(including compliance with the offer, sale and resale procedures set forth in
Section 7 hereof), no registration of the Notes or the Guarantees under the
Securities Act, and no qualification of an indenture under the Trust Indenture
Act with respect thereto, is required in connection with the purchase of the
Securities by the Initial Purchasers or the initial resale of the Securities by
the Initial Purchasers to Qualified Institutional Buyers in the manner
contemplated by the Purchase Agreement and the Pricing Disclosure Package and
the Final Offering Memorandum other than any registration or qualification that
may be required in connection with the Exchange Offer contemplated by the
Registration Rights Agreement as described in the Pricing Disclosure Package and
the Final Offering Memorandum. Such counsel need express no opinion, however, as
to when or under what circumstances any Notes initially sold by the Initial
Purchasers may be reoffered or resold.

Such counsel shall also state that it has participated in conferences with
representatives of the Company and with representatives of its independent
accountants, independent reserve engineers and other counsel at which
conferences the contents of the Pricing Disclosure Package and the Final
Offering Memorandum and any amendment and supplement thereto and related matters
were discussed. Although such counsel has not undertaken to determine
independently, and does not assume any responsibility for, or express any
opinion regarding the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the Final Offering Memorandum and
any amendment or supplement thereto (except as expressly provided above), based
upon the participation described above (relying as to factual matters in respect
to the determination of materiality to the extent such counsel deems reasonable
upon statements of fact made to such counsel by representatives of the Company),
nothing has come to the attention of such counsel to cause such counsel to
believe that the Pricing Disclosure Package, as of the Time of Sale (which such
counsel may assume to be 2:00, New York time, on September 18, 2009), or that
the Final Offering Memorandum, as of its date or at the Closing

 

Exhibit A-2-3



--------------------------------------------------------------------------------

Date, contained or contains any untrue statement of a material fact or omitted
or omits to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
making the foregoing statement, such counsel need not express any comment or
belief with respect to the financial statements and notes and related schedules
and other financial and accounting data and the oil and natural gas reserve
estimates contained in or omitted from the Pricing Disclosure Package or the
Final Offering Memorandum.

In rendering such opinions, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Initial Guarantor
and public officials that are furnished to the Initial Purchasers. In addition,
such counsel may limit the foregoing opinions in all respects to the federal
laws of the United States and, as applicable, the laws of the State of New York.

The opinions of Vinson & Elkins L.L.P. described above shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.

 

Exhibit A-2-4



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

 

Annex II-1



--------------------------------------------------------------------------------

PRICING SUPPLEMENT   STRICTLY CONFIDENTIAL

LOGO [g31614continental.jpg]

CONTINENTAL RESOURCES, INC.

September 18, 2009

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated September 14, 2009. The information in
this Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

Terms Applicable to the 8.250% Senior Notes due 2019

 

Issuer:

   Continental Resources, Inc.   

Principal Amount:

   $300,000,000   

Gross Proceeds:

   $297,480,000   

Title of Securities:

   8.250% Senior Notes due 2019 (the “Notes”)   

Final Maturity Date:

   October 1, 2019   

Issue Price:

   99.160%, plus accrued interest, if any, from September 23, 2009   

Coupon:

   8.250%   

Yield to Maturity:

   8.375%   

Interest Payment Dates:

   April 1 and October 1, beginning on April 1, 2010   

Record Dates:

   March 15 and September 15   

Optional Redemption:

   Prior to October 1, 2014, the Notes will be redeemable by the Issuer, in
whole or in part, at a price equal to 100% of the principal amount thereof, plus
the “Applicable Premium” as described in the Preliminary Offering Memorandum,
plus accrued and unpaid interest, if any, to the date of redemption. In
addition, the Notes will be redeemable by the Issuer, in whole or in part, on or
after October 1, 2014 at the redemption prices (expressed as percentages of the
principal amount thereof) set forth below, plus accrued and unpaid interest, if
any, to the applicable date of redemption, on October 1 of the years set forth
below:                 

Year

   Price      2014    104.125 % 



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering

Memorandum dated September 14, 2009

 

 

   2015    102.750 %     2016    101.375 %     2017 and thereafter    100.000 % 
Optional Redemption with
Equity Proceeds:    Up to 35% at 108.250% prior to October 1, 2012    Initial
Purchasers:   

Banc of America Securities LLC

RBS Securities Inc.

Wells Fargo Securities, LLC

Capital One Southcoast, Inc.

Fortis Securities LLC

Mitsubishi UFJ Securities (USA), Inc.

BBVA Securities Inc.

TD Securities (USA) LLC

U.S. Bancorp Investments, Inc.

  

  

  

  

  

  

  

  

  

Trade Date:    September 18, 2009    Settlement Date:    September 23, 2009 (T+3
business days)    Denominations:    $1,000 and integral multiples of $1,000 in
excess thereof    Distribution:    144A and Regulation S with registration
rights as set forth in the Preliminary
Offering Memorandum     CUSIPS and ISIN
Numbers:    144A Notes:
CUSIP: 212015AA9
ISIN: US212015AA93    Reg S Notes:
CUSIP: U21171AB6
ISIN: USU21171AB66      Changes to the Preliminary Offering
Memorandum:    The following changes will be made to the Preliminary Offering
Memorandum.    

Summary

The following disclosure under “Summary—Continental Resources, Inc.—Company
Strengths” on page 2 and each other location where it appears in the Preliminary
Offering Memorandum is amended to read as follows:

As of August 31, 2009, after giving effect to the application of the estimated
net proceeds of this offering, we had outstanding borrowings under our revolving
credit facility of approximately $277.3 million and available borrowing capacity
of approximately $472.7 million.

Ranking

The following disclosure under “Summary—The Offering—Ranking” on page 6 and each
other location where it appears in the Preliminary Offering Memorandum is
amended to read as follows:

As of June 30, 2009, after giving effect to the application of the estimated net
proceeds from this offering, the notes would have ranked effectively junior to
approximately $302.3 million of senior secured indebtedness outstanding under
our revolving credit facility. See “Capitalization.”

Ratio of Earning to Fixed Charges

The following disclosure in note (4) under “Summary—Summary Historical
Consolidated Financial Data” on page 10 and in note (7) under “Selected
Historical Consolidated Financial Data” on page 32 is amended to read as
follows:

After giving effect to the application of the net proceeds of this offering, our
pro forma ratio of earnings to fixed charges for the year ended December 31,
2008 would have been 19.3x, and earnings for the six months ended June

 

2



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering

Memorandum dated September 14, 2009

 

 

30, 2009 would have been inadequate to cover fixed charges by $30.2 million.

Use of Proceeds

The following disclosure under “Use of Proceeds” on page 29 and each other
location where it appears in the Preliminary Offering Memorandum is amended to
read as follows:

We expect the net proceeds from this offering to be approximately $289.7
million, after deducting the initial purchasers’ discounts and our estimated
expenses.

Original Issue Discount

The notes will not be issued with original issue discount, or OID, for U.S.
federal income tax purposes.

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

3